         Case 1:20-cv-07357-MKV Document 21 Filed 03/11/21 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 

 JUAN VILLAFANE, JR.,

                           Plaintiff,
                                                                   1:20-cv-07357-MKV
                        -against-
                                                                          ORDER
 CITY OF NEW YORK,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received Defendants’ letter dated March 10, 2021, and Plaintiff’s letter dated

March 11, 2021. [ECF Nos. 19–20.] IT IS HEREBY ORDERED that Plaintiff shall produce to

Defendants any outstanding Section 160.50 releases and medical authorizations, as required under

the Section 1983 Plan, on or before March 31, 2021. IT IS FURTHER ORDERED that the

deadline to complete mediation is extended from March 26, 2021, to May 10, 2021.

       The Clerk of Court is respectfully requested to terminate docket entries 19 and 20.



SO ORDERED.
                                                    _________________________________
                                                    _ ______
                                                    __     __ _______
                                                           ____
                                                           __        ________
                                                                           ____
                                                                              ____
                                                                                __________
                                                                                        ___
Date: March 11, 2021                                MARY YK KAY
                                                              AY VVYSKOCIL
                                                                   YSKOCI
                                                                   YS       CIIL
      New York, NY                                  United
                                                         d States District
                                                           States Di strict Judge
                                                                   ist
